The plaintiff claimed under a collector's deed for taxes; the record produced showing the judgment of the Court, upon which execution issued, stated the transaction nearly thus: "It appears (said the clerk) *Page 346 
from the records of the Court, that the Court, upon the report of the collector of the public taxes, ordered certain tracts of land to be sold for the taxes, among which were two tracts in the name of the person as whose property the lessor of the plaintiff purchased one."
We cannot receive this record. The clerk should have certified a copy. An historical statement of the record is not sufficient.